  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TAYLOR ANN DEMARCO,
Plaintiff,
-against- 20-cv-1056 (NSR)
MED PARTY BOAT, INC., PARTY BOAT TRANSFER ORDER
CENTRAL OF FREEPORT, INC., and RYAN
T. COOKE

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff Taylor Ann DeMarco (“Plaintiff”) brings this action alleging various personal
injuries stemming from a slip and fall accident while Plaintiff was on board a party cruise. (ECF
No. 5.) Named as Defendants are Med Party Boat, Inc., Party Boat Central of Freeport, Inc., and
Ryan T. Cooke (collectively, “Defendants”). For the following reasons, this action is transferred
to the United States District Court for the Eastern District of New York.

DISCUSSION

The Court may transfer claims “[flor the convenience of the parties and witnesses, in the
interest of justice.” 28 U.S.C. § 1404(a). “District courts have broad discretion in making
determinations of convenience under Section 1404(a) and notions of convenience and fairness
are considered on a case-by-case basis.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d
Cir. 2006). Moreover, courts may transfer cases on their own initiative. See Bank of Am., N.A. v.
Wilmington Trust FSB, 943 F. Supp. 2d 417, 426-427 (S.D.N.Y. 2013) (“Courts have an
independent institutional concern to see to it that the burdens of litigation that is unrelated to the
forum that a party chooses are not imposed unreasonably on jurors and judges who have enough

---todo‘in determining cases that are appropriately before them. The power of district courts to
NY —

 
transfer cases under Section 1404(a) sua sponte therefore is well established.” (quoting Cento v.
Pearl Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24,
2003))); see also Lead Indus. Ass’n. Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that
“broad language of 28 U.S.C. § 1404(a) would seem to permit a court to order transfer sua
sponte’’).

In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative
facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the
location of relevant documents and the relative ease of access to sources of proof; (6) the relative
means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded
to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the
totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see
also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)
(setting forth similar factors).

Under § 1404(a), transfer appears to be appropriate in this case. Plaintiff is a citizen of
the State of Connecticut and a resident of the Town of Branford in the County of New Haven.
(ECF No. 5 § 1.) Thus, she does not reside in this District. Furthermore, although the underlying
injury seemingly occurred “along the coastline at or near New York City (Ud. 13), all of the
Defendants in this action either reside or do business in the Town of Hempstead, located in
Nassau County, which falls within the Eastern District of New York. See 28 U.S.C. § 112(a).
Finally, Defendants’ party boat, on which Plaintiff sustained her injuries, “boarded, departed and
returned to and from the docks in Freeport, New York” (ECF No. 5 § 11), which is also located in

Nassau County. Venue is therefore proper in the Eastern District of New York. See 28 U.S.C. §

 
1391(b). Based on the totality of the circumstances, the Court concludes that it is in the interest
of justice to transfer this action to the United States District Court for the Eastern District of New
York. 28 U.S.C. § 1404(a).

CONCLUSION

The Clerk of the Court is directed to transfer this action to the United States District
Court for the Eastern District of New York. The Clerk of the Court is further directed to close

this case.

Dated: March, 2020
White Plains, New York

 
  

 

NELSON S. ROMAN
__-Uniited States District Judge

 
